Title: To Benjamin Franklin from John Bartram, 10 April 1769
From: Bartram, John
To: Franklin, Benjamin


My much Respected ould and Constant Friend
April the 10th 1769
I received with great pleasure my dear friends letter of January the 9th 1769 and am much obliged to him for his kindness in takeing care of the Box for the King. I should have wrote to Michael Colinson Last fall but I did not know then his name alltho I asked several that had frequented his fathers house but towards the spring I received a very kindly expresed letter from him dated September the 22 wherein he gave me a perticular account of his father’s death and the friendship that had subsisted between us but mentioned nothing of our Correspondent affairs how thay stand. I allso by the same Vesail received a kind letter from Dr. Fothergil who ofered to do me what kindness he could consistant with his great hurry of business. But stil I am at A loss to know whether I must send any more plants or seeds to his Majesty and whether he is pleased to continue his bounty to me or not. I wrote to Mr. Collinson and the Doctor by the first opertunity after I received thairs and desired Mr. Collinson to let me know how our accounts stands (which I expect is Considerable) and whether he inclines to Correspond with me as his father did for upwards of thirty years. I am at present in good health but hath been afflicted all winter with sore ancles one is healed and the other is mending occationed by a small bruise which turned to painfull ulcers so that my travails as to any distant provinces is at an end. I sent my Journal thro the Carolinas Georgia and florida wherein I wrote my observations daly of the perticular soils rivers and natural vegetable productions with which our friend Peter expresed Much satisfaction but there was no artificial curiosities in those provinces as temples, theaters, piramids palaces bridges catacoms oblisks picturs and different methods of government and customs to be discribed; which fills up the greatest part of all our modern travailers Journals alltho thay have been ten times near as well or better related many years before.
We have had the appearance of the Borealis twice last winter one the most vivid the last of february and lately two severe thunder storms with allmost continual flashes of lightning for near two hours the streams of which ran in a horizontal direction generaly.
My dear beloved friend thy kind letter moved me much it was not for want of respect that I did not write to thee before but supposeing that thy publick afaires for the Provincial good took up so much of thy time as an hour was not to be spared to read or write a letter to thy ould friend
John Bartram
PS I am much obliged to thee for the barley and naked oats and I expect tomorow to receive some naked barley brought from Carolina.
 
Addressed: To / Dr Benjamin Franklin in / London
